Citation Nr: 1511013	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-28 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a respiratory disability with shortness of breath. 

3.  Entitlement to service connection for migraine headaches.
 
4. Entitlement to service connection for seizures.
 
5. Entitlement to service connection for sleep apnea with snoring.
 
6.  Entitlement to service connection for a throat disability.
 
7. Entitlement to service connection for arthritis of multiple joints including the fingers, hands, wrists, and feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1979.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in February 2014.

The Veteran presented testimony at a Board hearing in September 2013. A transcript of the hearing is associated with the claims folder. 

By way of July 2013 and February 2014 rating decisions, the RO granted service connection for a low back disability, a right shoulder disability, and a psychiatric disability (depression and anxiety).  In May 2014, the Veteran disagreed with the ratings for each disability.  The RO issued a January 2015, but the Veteran did not file a substantive appeal (VA Form 9).  Consequently, the issues are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims in February 2014 so that the Veteran could undergo VA examinations that would yield opinions regarding the etiology of the Veteran's disabilities.  The Veteran underwent the examinations in June 2014.

Both of the June 2014 VA examiners noted that the Veteran is a VA employee who works near the facility in which he was examined.  They expressed their opinions that they should not have been asked to conduct the examinations.  The ENT examiner stated that:

I CONSIDER THIS CASE TO BE A GROSS VIOLATION OF ETHICAL PRINCIPLES. -THIS VETERAN IS A RATER @ THE VA HOUSTON REGIONAL OFFICE. THAT IS ACROSS THE STREET FROM THE MICAEL E. DEBAKEY VAMC. THIS INDIVIDUAL RATES EXAMS THAT I PERFORM. -WE ARE NOT SUPPOSED TO EXAMEN FELLOW EMPLOYEES IN C&P FOR DISABILITIES. -THEY ARE SUPPOSED TO BE EXAMED AT ANOTHER VA FACILITY, IN HIS CASE, EITHER SAN ANTONIO OR DALLAS VAMC. -I DID THE BEST I COULD UNDER THE CIRCUMSTANCES. -I WILL NOT DO ANY FURTHER DISABILITY EXAMS, OR TEMPLATES, OR GIVE ANY FURTHER OPINIONS, OR COMMENTS ON THIS INDIVIUAL. =>IF THE RATER FEELS FURTHER OPINIONS, EVALUATIONS, OR COMMENTS ARE NEEDED ON
THIS CASE, THEN THOSE SHOULD BE DONE BY ANOTHER EXAMINER @ ANOTHER VA FACILITY BESIDES THE MICHAEL E. DEBAKEY VAMC.  [Emphasis in original] (VBMS, 6/20/14, pgs. 20-21).  

Likewise, the orthopedic examiner stated that: 

THIS CLAIM IS BY AND ON A VA EMPLOYEE THAT WORKS FOR VBA. THIS CLAIM BORDERS ON FRAUD.  I WILL NOT COMMENT FURTHER ON THIS CASE AND WILL NOT EXAM HIM AGAIN... THERE IS CONFLICT OF INTEREST AS VETERAN RATES MY AND OTHER EXAMINERS EXAMS FROM THIS FACILITY. VETERAN SHOULD BE REFERRED OUT SIDE OF THIS AREA. SHOULD BE SEEN EITHER IN DALLAS, NEW ORLEANS, TEMPLE,TX TYPE OF MEDICAL OPINION PROVIDED [Emphasis in original] (VBMS, 6/20/14, p. 29).

The RO tried resolving the conflict of interest by obtaining a separate medical opinion in October 2014 (VBMS, 11/4/14).  The October 2014 examiner noted the opinion of the general medical examiner (regarding that fact that the examination was a gross violation of ethical principles) and then stated that she was "in completed agreement with [the October 2014 general medical examiner].

It was unclear whether the October 2014 examiner was in complete agreement with the June 2014 examiner's findings or whether she was in complete agreement with the fact that the prior examination represented a gross violation of ethical principles.  
 
In a January 2015 post-remand brief, the Veteran's representative argued that the findings in the orthopedic examination are "questionable given the examiner's tirade on the fact that the entire 'claim borders on fraud' with the examiner declaring he would not provide further comment."  The representative also noted that the October 2014 examiner (who did not actually conduct an in-person examination of the Veteran) was a podiatrist that was nevertheless rendering an opinion on all of the Veteran's claims (only one of which involves the Veteran's feet).   

The Board notes that given the reluctance of the examiners to even render an opinion, and the fact that the examiners had a potentially unfavorable opinion of the Veteran and the conflict of interest that his situation presented, the Board finds that the opinions (though no fault of the examiners) are inadequate.  Consequently, the Board finds that the Veteran is entitled to new examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination, with an examiner not at the Michael E. DeBakey VAMC, for the purpose of determining the nature, etiology and severity of his right knee, fingers, hands, wrists, and feet disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is related to service, to include his frequent participation in athletics. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

Additionally, the examiner should address the November 2005 opinion of Dr. E. C-N.
 
2.  The Veteran should be afforded a VA general medical examination, with an examiner not at the Michael E. DeBakey VAMC, for the purpose of determining the nature, etiology and severity of any respiratory disability, sleep apnea, migraines, throat disability, and seizure disorder found on examination or demonstrated at any time during the appeal (from March 2004).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any such disability began during or is causally related to service.  With regards to the Veteran's throat disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that it is due to tubes being put down his throat during an in-service appendectomy. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

Additionally, the examiner should address the service treatment records reflecting a sore throat (January 1973), coughs, chest pain with deep breathing (February 1977), headaches/head fracture (February 1975, June 1975), a small, tender, submandibular nodule (May 1973), and a May 1979 x-ray reflecting fibrocalcific residua of previous granulomatous disease. 

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




